                      Case 6:20-cv-00958-ADA Document 2 Filed 10/14/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                        Western District of Texas
                                                        ____________________


U Investments, LLC d/b/a Brazos Licensing and Develop             )
                             Plaintiff                            )
                                v.                                )      Case No.   6:20-cv-958
        OnePlus Technology (Shenzhen) Co., Ltd.                   )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                     WSOU Investments, LLC d/b/a Brazos Licensing and Development                           .


Date:       10/14/2020                                                                    /s/ Isaac Rabicoff
                                                                                          Attorney’s signature


                                                                                           Isaac Rabicoff
                                                                                      Printed name and bar number
                                                                                         Rabicoff Law LLC
                                                                                         73 W Monroe St.
                                                                                         Chicago, IL 60603

                                                                                                Address

                                                                                        isaac@rabilaw.com
                                                                                            E-mail address

                                                                                           (773) 669-4590
                                                                                           Telephone number



                                                                                             FAX number


            Print                        Save As...                                                                 Reset
